             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ROBERT FRIAR
ADC #142096                                                PETITIONER

v.                         No. 5:17-cv-189-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                        RESPONDENT

                                  ORDER
         Unopposed recommendation, NQ 16, adopted.           FED. R. CIV.
P. 72(b) (1983 addition to advisory committee notes) . Friar's petition
will be dismissed with prejudice. No certificate of appealability will
issue.    28 U.S.C. § 2253(c)(l)-(2).
     So Ordered.


                                    D .P. Marshalfir.
                                    United States District Judge
